Citation Nr: 1635985	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  15-18 733A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left leg disorder.  

2.  Entitlement to service connection for a left leg disorder.  

3.  Entitlement to service connection for a right leg disorder, to include as secondary to a left leg disorder.  

4.  Entitlement to automobile and adaptive equipment or adaptive equipment only.  

(The issues of entitlement to a clothing allowance for the 2012 calendar year is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to October 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2016, the Veteran testified at Central Office Hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Veteran's Veterans Benefits Management System (VBMS) claims file includes additional documents, including treatment records from the Atlanta VA Medical Center (VAMC).  The RO did not indicate their review of these records in the April 2015 statement of the case (SOC).  The majority of this additional evidence is either duplicative or irrelevant to the issue on appeal.  To the extent that any of this new evidence is relevant to the claims on appeal, the Board notes that the Agency of Original Jurisdiction (AOJ) will have the opportunity on remand to consider the evidence submitted since the April 2015 SOC.  See 38 C.F.R. § 20.1304.  Virtual VA includes documents, including VA treatment records, that are either duplicative of those in VMBS and the paper claims file or irrelevant to the issue on appeal.  

In August 2016, the Veteran submitted a motion to advance her case on the Board's docket.  In light of this motion and the evidence showing financial hardship, the appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The underlying merits of the claim of entitlement to service connection for a left leg disorder, in addition to the claim of entitlement to service connection for a right leg disorder and an automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The claim for service connection for a left leg disorder was previously considered and denied by the RO in November 2004.  The Veteran was informed of that decision and of her appellate rights, and while she did initiate an appeal with an August 2005 notice of disagreement, she withdrew that appeal in an August 2006 written statement.  

2.  The evidence received since the November 2004 rating decision is not cumulative or redundant of the evidence of record at the time of the prior denial and relates to an unestablished fact necessary to substantiate the claim for service connection for a left leg disorder.  


CONCLUSIONS OF LAW

1.  The November 2004 rating decision denying service connection for a left leg disorder is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.204, 20.302, 20.1103 (2004).  

2.  The evidence received since the November 2004 rating decision is new and material, and the claim for service connection for a left leg disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to 38 U.S.C.A. § 5108 (West 2014), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that in determining whether evidence is new and material, the credibility of newly presented evidence must be presumed unless evidence is inherently incredible or beyond competence of witness).

In a November 2004 rating decision, the RO previously considered and denied the Veteran's April 2004 claim for service connection for a left leg disorder, finding no current diagnosis and no in-service injury to the left leg.  The RO notified the Veteran of the November 2004 rating decision later that month.  While the Veteran did initiate an appeal with an August 2005 notice of disagreement, she later withdrew that appeal in an August 2006 written statement.  Therefore, the November 2004 decision is final.  38 U.S.C.A. §§  7105(b)(2), (d)(3), (d)(5) (West 2014); 38 C.F.R. §§ 3.156, 3.160(d), 20.200, 20.204, 20.302, 20.1103 (2016).  

In August 2010, the Veteran filed an application to reopen her claim for service connection for a left leg disorder.  The RO denied that claim in the December 2010 rating decision on appeal, citing the lack of new and material evidence sufficient to reopen the previously denied claim.  Nevertheless, the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

Originally, the RO denied service connection for the Veteran's left leg in the November 2004 rating decision, finding no current diagnosis and no in-service injury to the left leg.  At that time, the evidence of record included the Veteran's Atlanta VAMC treatment records which were silent for any complaints of left leg pain or diagnosis of a left leg condition.  

As discussed above, since the November 2004 rating decision, the Veteran has submitted further records from the Atlanta VAMC.  These treatment records include a June 2015 radiology report reflecting mild degenerative changes of the left ankle.  In January 2013, the Atlanta VAMC treatment records show ongoing treatment for degenerative joint disease of the bilateral knees with injections.  Moreover, both in the Atlanta VAMC treatment records and in her May 2016 testimony, the Veteran reported in-service injuries to her knees when she was assaulted.  The RO has conceded the in-service assault as the basis for granting service connection for headaches and an anxiety disorder in an August 2006 rating decision.   Based on the foregoing, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claims for service connection for a left leg disorder.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left leg disorder is reopened, and to this extent only the appeal is granted.  


REMAND

As discussed above, the Veteran has provided evidence of both in-service injury and current diagnosis for her left leg.  Both the Veteran at her May 2016 hearing, and her sister in a January 2006 written statement, attribute the Veteran's current leg and ankle pain to the injuries sustained in the in-service assault.  Accordingly, the Board finds that a remand is required for a VA examination to obtain an opinion on the etiology of the Veteran's left leg disorder.  See generally McLendon v. Nicholson, 20 Vet.App. 79 (2006).  

Similarly, the Veteran testified that she injured both her right and left knees during the in-service assault when she was knocked to the ground, and the December 2008 Atlanta VAMC treatment records include a diagnosis for right knee degenerative joint disease.  Further, the Veteran has attributed her right leg problems to compensating for her left leg problems at the May 2016 hearing.  Therefore, the Board finds that remand is also required obtain an opinion on the etiology of the Veteran's right leg disorder.  Id.    

Finally, the Veteran reported treatment at a private hospital on her substantive appeal.  Remand is also required for obtaining these private treatment records.  While on remand, the AOJ should also obtain the most recent VA treatment records.  

Regarding the Veteran's claim for entitlement to an automobile and adaptive equipment or adaptive equipment only, she asserts this benefit should be granted due to the problems with her legs.  For example, in May 2016 she testified as to her difficulties driving because her legs lock up.  Therefore, the issues of entitlement to right and left leg disorders must be resolved prior to resolution of the claim for an automobile and adaptive equipment or adaptive equipment only, and these issues are inextricably intertwined.  See Gurley v. Peake, 528 F.3d 1322 (Fed. Cir. 2008) (remand of inextricably intertwined claims was warranted for reasons of judicial economy even in absence of administrative error); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for right and left leg disorders.  A specific request should be made for records from St. Luke's Hospital.  

The AOJ should secure any outstanding VA medical records from the Atlanta VAMC for treatment since March 2014.   

2.  After securing any outstanding VA treatment records, the Veteran should be afforded a VA examination to ascertain the nature and etiology of any right or left leg disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.  The Veteran testified at her May 2016 hearing that she injured her legs during an in-service assault.  The RO has conceded this assault in the course of granting service connection for headaches and an anxiety disorder in an August 2006 rating decision.  

It should be noted that the Veteran is competent to attest to factual matters of which she had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.  

The examiner should state whether it is at least as likely as not that the Veteran's right and left leg disorders manifested in service or are otherwise causally or etiologically related to the Veteran's military service, to include her symptomatology therein. 

The examiner should also state whether it is at least as likely as not that any current right leg disorder is either caused by or permanently aggravated by a left leg disorder, to include by favoring her left leg.  

In rendering these opinions, the examiner should note the Atlanta VAMC treatment records reflecting a diagnosis for left ankle degenerative changes based on a June 2015 radiology report and her on-going treatment for bilateral degenerative joint disease of both knees with injections.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


